Title: To George Washington from James McHenry, 24 August 1799
From: McHenry, James
To: Washington, George



Dear Sir.
Philadelphia 24th Augt 1799

At length the articles for my young friend has been procurr’d and is now waiting for a conveyance. There is a vessel up for Alexandria which I am informed is to sail in a day or two. I shall send them on board to day directed to the care of Col. Fitzgerald. They are in two small boxes. The sword is well wrapped up and directed in like manner.
The office will move on monday to Trenton. Yours most affly

James McHenry

